DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 has been entered.
 
Status of Claims
This Office Action is in response to the Request for Continued Examination dated December 31, 2020. Claims 1-3, 5-7, and 9-16 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated December 31, 2020, Examiner withdraws the previous claim objections; withdraws the previous 35 U.S.C. 101 rejections made under only the organizing human activity subcategory of an abstract idea; and withdraws all of the previous prior art rejections.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, and 9-16 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus, claim 13 is directed toward a method, and claim 14 is directed toward a non-transitory storage medium. Therefore, each of the independent claims 1, 13, and 14 along with the corresponding dependent claims, claims 2-3, 5-7, 9-12, and 16, is directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 13, and 14 are also directed to an abstract idea without significantly more, because the claims are directed to a mental process. Using the language of independent claim 13 to illustrate, the limitations of  
acquire a departure place and a destination, the departure place and the destination being designated by a first user (a user may mentally note where to depart and where the destination will be); 
search, based on information shared by a second user different from the first user through a social networking service, for one or more facilities to pass through between the departure place and the destination among facilities located within a predetermined range from a first route, the first route being a route from the departure place to the destination (a user may mentally note which place a social media friend has been to and think about whether the place is close to the route),
when the one or more facilities includes one or more unavailable facilities which are unavailable on a departure date and time or on a predicted arrival date and time to the each of the one or more facilities due to at least one of a period, weather, or business date and time of each of the one or more facilities, search for one or more alternate facilities which are available (a person many think about what hours a place is or would likely be open based on at least past experience and think about which places would be available during the time the person wants to go), and
search for a second route from the departure place to the destination with the one or more alternate facilities as a via-point and display the second route on a terminal device used by the first user (a person may choose an alternate route based on knowledge of when places are open and/or based on weather or another concern. The route may be mentally generated and thought about by the person), wherein 
at least one of the one or more facilities or the one or more alternate facilities are searched based on (i) a type of a vehicle of the first user (a user is aware of any limitations his or her vehicle may have) and (ii) accessory information of each facility (a user may remember a lack of parking at a facility he or she wants to go to), the accessory information being related with a vehicle; and 
the type of the vehicle of the first user is a type of a vehicle owned by the first user (the user is mentally aware if he or she is the owner of a vehicle).

Under Step 2A, Prong One, independent claims 1, 13, and 14 recite, in part, an apparatus, a method, and a non-transitory storage medium. Other than reciting a storage medium, a display (wherein the display is merely insignificant post solutionary activity), and an information processing apparatus, nothing in the claims precludes the steps from being directed toward mental processes. Therefore, claims 1, 13, and 14 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 13, and 14 recite the additional elements of a storage medium and an information processing apparatus comprising a central processing unit.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of a storage medium and an information processing apparatus are not integrated into the claims as a whole, claims 1, 13, and 14 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular an environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  

Dependent claims 2-3, 5-7, 9-12, and 15-16 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-3, 5-7, 9-12, and 15-16 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-3, 5-7, 9-12, and 15-16 are patent ineligible.

Examiner notes that the information sharing aspect found in dependent claim 12 is also insufficient for overcoming the 35 U.S.C. 101 rejection. Courts have determined that mere data communication steps that can be performed entirely on one or more generic computers are considered to be abstract ideas; see MPEP 2106.05(d)(II)(i) "receiving or transmitting data over a network," and (iv) "storing and retrieving information in memory"; see also MPEP 2106.05(d)(II)(ii) "performing repetitive calculations."
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term heavy recited in claim 16 is a relative term which renders the claim indefinite.  The term heavy is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9, and 11, and 13-16 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2018/0283889 (hereinafter, “Koo”) in view of U.S. Pub. No. 2006/0036363 (hereinafter, “Crook”).

Regarding claim 1, Koo discloses an information processing apparatus comprising a central processing unit (CPU) (see at least [0121]), the CPU being programmed to: 
acquire a departure place and a destination, the departure place and the destination being designated by a first user (see at least [0024] and [0037]; the user travels from a geolocation to a destination which are both designated by the user); 
search, based on information shared by a second user different from the first user through a social networking service (see at least [0050]; the social network may be used to acquire geolocations (i.e., facilities) shared by friends and family (i.e., second user)), for one or more facilities to pass through between the departure place and the destination among facilities located within a predetermined range from a first route (see at least [0050] and [0072] the social network results may be part of the search results for finding geolocations near to the destination. As shown in the example nearby shop (i.e., facility) may be close enough to the destination to stop at before arriving at the designation within a predetermined time. The predetermined time is equivalent to a predetermined range, because it limits the range outside of the route the user may travel and still reach the destination on time), the first route being a route from the departure place to the destination (see at least [0072]; the route is a route from the departure place to the destination);
when the one or more facilities includes one or more unavailable facilities which are unavailable on a departure date and time or on a predicted arrival date and time to the each of the one or more facilities due to at least one of a period, weather, or business date and time of each of the one or more facilities, search for one or more alternate facilities which are available (see at least [0024], [0029], [0035], [0037], and [0050]; times the facilities are closed, weather expected at the time of arrival and other relevant information is acquired and used during the search for a facility, and the search results take into account the applicable constraints resulting in the results fitting the constraints), and 
search for a second route from the departure place to the destination with the one or more alternate facilities as a via-point (see at least [0078] and [0099]; a second route may be determined which goes to all of the requested geolocations in a way that best suites the user’s intent and fits into the requested constraints for each geolocation), and 
display the second route on a terminal device (see at least [0027] and [0079]; the route(s) may be displayed on a user device/vehicle device (i.e., terminal device)) used by the first user wherein, at least one of the one or more facilities or the one or more alternate facilities are searched based on…and (ii) accessory information of each facility, the accessory information being related with a vehicle (see at least [0041]; the parking hours (i.e., accessory information of the facility) of a location may be included as constraining criteria)
However, Koo does not explicitly teach (i) a type of a vehicle of the first user…, and the type of the vehicle of the first user is a type of a vehicle owned by the first user.
	Crook, in the same field of endeavor, teaches searching based on (i) a type of a vehicle of the first user (see at least [0007]; the type of vehicle may include information such as the weight of the vehicle, length of the vehicle, etc.)… and the type of the vehicle is a type of vehicle owned by the first user (see at least [0027]; information may be included regarding the vehicles belonging to specific users). 
	One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Koo with the teachings of Crook in order to provide additional constraints for route determinations; see at least Crook at [0007] which constrains the route based on the type of vehicle allowed on the route. 

Claims 13 and 14 are essentially the same in scope to claim 1 and are rejected under substantially the same reasoning as claim 1.

Regarding claim 2, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Koo discloses wherein the CPU is further programmed to search for the second route from the departure place to the destination with a facility selected by the first user among at least one of the one or more facilities or the one or more alternative facilities searched by the facility search unit as the via-point (see at least [0059] and [0083]; the user selects one or more facilities and the CPU generates a new route based on the selection(s)). 

Regarding claim 3, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Koo discloses wherein the CPU is further programmed to search, based on (i) weather predicted for a position of each facility on a predicted arrival date and time to each facility (see at least [0064]; expected arrival time is cross-checked with weather forecasts), and (ii) predetermined recommended weather set in advance for each facility (see at least [0030]; a desired weather for a destination may be provided by user constraints), for at least one of the one or more facilities or the one or more alternative facilities to pass through between the departure place and the destination (see at least [0064]; the weather is checked for geolocations (i.e., facilities) between the start and destination of the route).

Regarding claim 5, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Koo discloses wherein the CPU is further programmed to search, based on an attribute of the first user, for at least one of the one or more facilities or the one or more alternative facilities to pass through between the departure place and the destination (see at 

Regarding claim 6, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Koo discloses wherein the CPU is further programmed to search, based on (i) a departure date and time designated by the first user (see at least [0042]; the search includes a recognition of respective departure times selected by the user) and (ii) a predetermined recommended period set in advance for each facility or a business date and time of each facility, for at least one of the one or more facilities or the one or more alternative facilities to pass through between the departure place and the destination (see at least Fig. 1 and [0042], [0050], and [0052]; each geolocation includes information based on business hours, peak hours, etc. which is included in the search for geolocations on the route between the departure and destination).

Regarding claim 7, Koo as modified by Crook teaches all of the limitations of claim 6. Additionally, Koo discloses wherein the CPU is further programmed to display the one or more unavailable facilities facility with a warning display (see at least Fig. 18, [0052] and [0112]; the display notifies the user when one or more geolocations triggers a time constraint (e.g., unavailable due to business hours) or some other user constraint).

Regarding claim 9, Koo as modified by Crook teaches all of the limitations of claim 6. Additionally, Koo discloses wherein the CPU is further programmed to, based on at least one of (i) weather predicted for a position of each facility on the predicted arrival date and time to each facility (see at least [0064]; expected arrival time is cross-checked with weather forecasts), (ii) the departure date and time designated by the first user and the predetermined recommended period set in advance for each facility or the business date and time of each facility (see at least Fig. 1 and [0042], [0050], and [0052]; each geolocation includes information based on business hours, peak hours, etc. which is included in the search for geolocations on the route between the departure and destination), and (iii) an attribute of the first user (see at least [0025] and [0043]; user attributes/personal information may be used in the search for geolocations on the route), determine that the one or more facilities includes the one or more unavailable facilities (see at least [0027] and the publication generally; unavailable facilities are determined when the user constraints are triggered which may be triggered based on the weather, store hours, attributes of the user, etc.).

Regarding claim 11, Koo as modified by Crook teaches all of the limitations of claim 5. Additionally, Koo discloses wherein the CPU is further programmed to search, based on the attribute of the first user including at least one of sex, age, a residential area, a vehicle type, a family structure, a moving history, and a destination setting history of the first user, for at least one of the one or more facilities or the one or more alternative facilities to pass through between the departure place and the destination (see at least [0039] and [0043]; user attributes/personal information may be used in the search for geolocations on the route including, at least, a destination history such as “home” or “work” of the user which are used for searching for the geolocations between departure and destination geolocations).

Regarding claim 15, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Crook teaches wherein the accessory information of each facility comprises a width of a parking space in a parking lot of each facility or a width of a road, on which the vehicle travels until arrival at each facility (see at least [0007]; the route is determined to be wide enough for the width of a vehicle along the route).

Regarding claim 16, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Crook teaches wherein, when, the vehicle of the first user is a heavy vehicle (see at least [0007]; the weight of the vehicle is taken into consideration when determining a route), a facility of the one or more facilities having a parking space for the heavy vehicle, or a facility of the one or more facilities having a width of a road on which the heavy vehicle can travel, is selected as the via-point (see at least [0007]; the route is determined to be wide enough from the width of a vehicle along the route).

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Koo in view of Crook in further view of U.S. Pub. No. 2018/0170392 (hereinafter, “Yang”)

Regarding claim 10, Koo as modified by Crook teaches all of the limitations of claim 6. Additionally, Koo discloses wherein the CPU is further programmed to, based on at least one of (i) weather predicted for a position of each facility on the predicted arrival date and time to each facility (see at least [0064]; expected arrival time is cross-checked with weather forecasts), (ii) the departure date and time designated by the first user and the predetermined recommended period set in advance for each facility or the business date and time of each facility (see at least Fig. 1 and [0042], [0050], and [0052]; each geolocation includes information based on business hours, peak hours, etc. which is included in the search for geolocations on the route between the departure and destination), and (iii) an attribute of the first user (see at least 
However, neither Koo nor Crook explicitly teaches calculate a score of the facility of the via-point, and in a case where the score is equal to or lower than a predetermined threshold, determine that the one or more facilities includes the one or more unavailable facilities.
Yang, in the same field of endeavor, teaches calculate a score of the facility of the via-point, and in a case where the score is equal to or lower than a predetermined threshold, determine that the one or more facilities includes the one or more unavailable facilities (see at least [0029]; the content items may be ranked based on the attribute/constraint information and only content above a certain ranking threshold may be selected to present to the user).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure of Koo with the teachings of Yang in order to assist in optimal presentation of search results to the user; see at least Yang at [0029]. 

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Koo in view of Crook in further view of U.S. Pub. No. 2010/0312464 (hereinafter, “Fitzgerald”; already of record).

Regarding claim 12, Koo as modified by Crook teaches all of the limitations of claim 1. However, neither Koo nor Crook explicitly teaches wherein the CPU is further programmed to share the second route with a third user different from the first user, through a social networking service.
Fitzgerald, in the same field of endeavor, teaches wherein the CPU is further programmed to share the second route with a third user different from the first user, through a social networking service (see at least [0021] and [0165]; a route may be shared with friends or fellow travelers via social networking sites).
One or ordinary skill in the art, before the time of filing, would have been motivated to further modify the disclosure of Koo with the teachings of Fitzgerald in order to allow sharing of routing information; see at least Fitzgerald at [0021]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/T.P.O./Examiner, Art Unit 3663

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663